SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 AVIVA PLC (Translation of registrant's name into English) ST HELEN’S, 1 UNDERSHAFT LONDON EC3P 3DQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosures: Director/PDMR Shareholding 26 October 2010 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS PARTNERSHIP SHARES The share interests of the under-noted directors and persons discharging managerial responsibility have increased following the monthly purchase of partnership shares by the Trustees, Equiniti Share Plan Trustees Limited, under the Aviva All Employee Share Ownership Plan. The following transactions took place in London on 22 October 2010 and the Company was advised on 25 October 2010. Notified in accordance with DTR 3.1.4 R(1)(a) Director/PDMR Shares Awarded (25p Ord) % of Issued Share Capital Share Price Mark Hodges 32 Negligible 399p Alain Dromer 31 Negligible 399p Amanda Mackenzie 31 Negligible 399p Robin Spencer 32 Negligible 399p If you have any queries concerning this announcement please contact Yomi Akisanya, Group Secretarial (). E G Jones, Group Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date 26 October 2010 AVIVA PLC By: /s/ E G Jones E G Jones Group Company Secretary
